Citation Nr: 0214277	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  94-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
status-post aortic valve replacement.

2.  Entitlement to a total disability rating based on 
individual unemployablility (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, veteran's wife, and veteran's employer


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 RO decision which reduced the 
veteran's rating for a heart disability (characterized as 
atrial stenosis, post rheumatic carditis) from 60 to 30 
percent as of October 1, 1993.  By a November 1994 RO 
decision, the veteran was assigned a 60 percent rating for 
his heart disability as of January 11, 1990; a 100 percent 
rating was assigned as of October 2, 1993; and a 30 percent 
rating was assigned as of April 1, 1995.  Given the 
aforementioned developments, the issues that are presently on 
appeal include restoration of a 60 percent rating as of April 
1, 1995, and entitlement to a higher rating thereafter.  
Finally, the veteran also appeals to the Board a February 
1996 RO decision which denied his claim for TDIU.


FINDINGS OF FACT

1.  In February 1994, the veteran underwent aortic valve 
replacement; evidence establishing improvement in the 
veteran's heart disability was of record at the time of the 
November 1994 rating decision which reduced the veteran's 
rating to 30 percent as of April 1, 1995, including objective 
findings of improved exercise tolerance and a normal 
echocardiogram.  

2.  As of April 1, 1995, the veteran's residuals of an aortic 
valve replacement do not preclude more than light manual 
labor and are not manifested by a severe level of dyspnea on 
exertion, elevated systolic blood pressure or paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia.

3.  As of April 1, 1995, the veteran's residuals of an aortic 
valve replacement do not include more than one episode of 
acute congestive heart failure a year.  Dyspnea, fatigue, 
angina, dizziness or syncope is not demonstrated with a 
workload of 8 METs or less.  The heart is normal size.  There 
is no left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.

4.  The veteran's service-connected disabilities consist 
solely of residuals of status-post aortic valve replacement 
(rated 30 percent).  His current combined service-connected 
disability rating is 30 percent.

5.  The veteran has completed high school and has employment 
experience that includes handyman work and cleaning homes.  
He is currently unemployed.

6.  His service-connected disability does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for 
status post aortic valve replacement have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, 4.104, Diagnostic Codes 7000, 7016 (1997).

2.  The criteria for a rating in excess of 30 percent for 
status post aortic valve replacement, as of April 1, 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.104, Diagnostic Codes 7000, 7016 (1997, 2001).

3.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1974 to March 
1980. 

By a May 1986 RO decision, service connection for atrial 
stenosis, atrial insufficiency, post-rheumatic carditis, was 
granted and a 10 percent rating was assigned.  By a January 
1987 RO decision, the rating was increased from 10 to 30 
percent.  By a July 1990 RO decision, the rating was 
increased from 30 to 60 percent.

In October 1992, the veteran underwent a VA examination 
during which he reported that he worked full-time as a 
handyman and painter.  He said he could work 8 hours, but 
worked slower than other people so that he would not get too 
fatigued.  He said he had daily chest pain, low energy, and 
weakness at rest.  On examination, his blood pressure was 
110/76 and his heart rate was 72 and regular.  Chest X-rays 
revealed cardiomegaly with a left ventricular prominence.  
His EKG was abnormal, and it was noted he had sinus 
bradycardia.  The diagnoses were moderate valvular aortic 
stenosis, mild aortic insufficiency, and noncardiac chest 
pain.

By a November 1992 decision, the RO proposed to reduce the 
veteran's rating for his heart disability, from 60 to 30 
percent. 

A December 1992 VA outpatient treatment record reflects that 
the veteran reported having fatigue and shortness of breath.  
It was also noted that his aortic valve disease had never 
been considered sufficient to account for his dyspnea.  On 
examination, there were no signs of heart failure.  
Peripheral pulses neither suggested severe aortic stenosis 
nor severe aortic regurgitation.  It was commented that the 
veteran did not meet the usual criteria for aortic valve 
replacement but that he did have severe dyspnea, obvious 
aortic stenosis and regurgitation, and left ventricular 
hypertrophy.  It was noted, however, that the veteran did not 
want to undergo surgery.  

At a March 1993 RO hearing, the veteran testified that he was 
working 4 to 5 hours per day, 3 days a week, cleaning houses.  
He said that he took breaks while working because he got 
tired, dizzy, and short of breath.  He said that his ankles 
swelled, too.  He said he was able to walk about two blocks 
but had to stop and rest occasionally. 

By a July 1993 RO decision, the veteran's rating for a heart 
disability was reduced from 60 to 30 percent, effective 
October 1, 1993.

In October 1993, the veteran was hospitalized at a private 
facility for dyspnea and dizziness.  It was noted that the 
veteran had aortic stenosis, with exertional syncope.  It was 
assessed that the veteran was becoming more symptomatic.

In November 1993, the RO received the veteran's application 
for TDIU.  He said he became disabled as of October 1993 and 
could no longer perform full time employment.  He indicated 
he had been a house cleaner.  In his application, he said he 
had completed high school.

In a November 1993 statement, a private physician indicated 
that the veteran had been admitted to the hospital in 
September and October 1993 for treatment of syncope, and he 
was noted to have critical aortic stenosis.  The veteran 
apparently indicated he did not want to undergo surgery.  It 
was noted he could not exert or perform work that might lead 
to syncope. 

In February 1994, the veteran was hospitalized at a VA 
facility, where he underwent an aortic valve replacement.  In 
August 1994, it was noted that the veteran had improved 
exercise tolerance.  It was noted that the veteran's cardiac 
complaints were incomprehensible given the normal 
echocardiogram and normal carotic duplex. 

At a September 1994 RO hearing, the veteran testified that 
prior to October 1993, he was cleaning houses and working 
three days a week for three to five hour periods.  He said he 
had last worked in October 1993.  He said he had stopped 
working because he passed out due to heart problems.  He said 
that daily activities like showering left him completely 
fatigued.  He said he did not go grocery shopping, do much 
walking, or drive because he got dizzy.  He said he had daily 
chest pain and some shortness of breath.  He said that he was 
receiving medical treatment from VA, about two to there times 
per month.  

By a November 1994 RO decision, the veteran was assigned a 60 
percent rating for his heart disability as of January 11, 
1990; a 100 percent rating was assigned as of October 2, 
1993; and a 30 percent rating was assigned as of April 1, 
1995. 

At a March 1995 VA examination, it was reported that the 
veteran had a history of having symptoms that were out of 
proportion to the degree of his apparent aortic narrowing.  
His subjective complaints included episodic numbness and 
weakness in his left lower extremity, fatigue, and dizzy 
spells.  On examination, his blood pressure was 115/80 in the 
right arm, and 110/75 in the left arm, while sitting.  There 
was no jugular venous distention.  There was a midline 
sternotomy scar.  The diagnoses included status post aortic 
valve replacement for probable congenital aortic valve 
disease, episodic left lower and upper extremity weakness and 
numbness of uncertain etiology, dyspnea on exertion, and 
extreme fatigue of uncertain etiology. 

By a February 1996 RO decision, the veteran's claim for TDIU 
was denied. 

In January 1997, the veteran was admitted to a VA facility 
for complaints of chest pain.  He underwent a treadmill test 
and it was noted that his total METS were 5.  He was later 
given a coronary angiogram which was negative.  In February 
1997, the veteran was admitted to a VA hospital for atypical 
chest pain.  A myocardial infarction was to be ruled out.  He 
underwent cardiac catheterization.  The diagnoses were normal 
coronary arteries and a minimal left ventricular to aorta 
gradient.

In December 1997, the veteran was examined for VA 
compensation purposes and related that since his operation 
(aortic valve replacement) he had chest pain, dyspnea on 
exertion, and shortness of breath.  The examiner indicated 
that multiple studies revealed the veteran's reported 
symptomatology was out of proportion to the objective data.  
It was noted that it was significant that the veteran's 
angiography had been negative, and that he had a normally 
functioning valve.  His echocardiogram was consistent with 
normal left ventricular size and function.  The diagnoses 
were hypertension with left ventricular hypertrophy, a 
history of aortic valve insufficiency, and stenosis status 
post replacement.   

When the veteran was seen at the VA outpatient clinic in 
February 1998, it was noted that he complained of chest pain.  
Following an examination, the examiner indicated he had never 
been able to understand the veteran's symptoms but was 
confident that they were non-cardiac in nature. 

At an April 1998 VA general medical examination, it was noted 
that the veteran had daily chest pain which occurred at rest 
and on exertion.  It was pointed out that the veteran had 
undergone extensive testing of his chest pain and that there 
was no definitive answer, but it was clear that the veteran 
had normal left ventricular function.  The veteran was noted 
as having undergone a positive exercise treadmill test in 
January 1997; he completed 5 METS and had a positive test.  
It was pointed out that soon after in February 1997 the 
veteran underwent coronary catheterization, which revealed an 
essentially normal study with normal coronary arteries.  
Given the aforementioned, it was noted that it was a 
possibility that the exercise treadmill test (conducted in 
January 1997) could have registered a false positive result.  
It was generally noted that it was the veteran had undergone 
a suboptimal test.  It was noted that the Gold standard for 
determining coronary artery disease was coronary angiography, 
which the veteran had and which was normal.  It was noted 
that there was no particular reason why the veteran should 
not be employed simply because he had normal left ventricular 
size and function.  It was noted that there was evidence of 
septal hypertrophy which could account for the veteran's 
chest pain; it was also noted, however, that his chest pain 
should not preclude employment.  It was pointed out that his 
five METS of exertion on a treadmill stress test was an 
isolated finding, and that all other studies were normal.  It 
was opined that the veteran had normal functioning following 
valve replacement.  His valve was functioning well and his 
chest pain could be attributed in part to the veteran's 
septal hypertrophy which was atypical.  The diagnoses 
included hypertension and septal hypertrophy, normal left 
ventricular function with septal hypertrophy and normal 
coronary angiography in February 1997.  It was noted that his 
EKG revealed a normal sinus rhythm with 1st degree A-V block.  
He had a left bundle branch block and an abnormal EKG.  It 
was noted that there was no evidence of adenosine induced 
ischemia, and there were significant changes from previous 
studies.  

At an October 1998 RO hearing, the veteran testified that he 
had symptoms including shortness of breath, dizziness, and 
chest pain.  He said he was taking medication.  He said he 
was not employed and not receiving Social Security benefits.  
He said that his daily activities included shopping and that 
his heart condition did not slow him down.  He said he had 
been told by one doctor that he had a "severe" heart and it 
was recommenced that he undergo surgery.  

At a March 1999 VA examination, it was summarized that the 
veteran had undergone extensive workups, all of which had 
essentially indicated no evidence of coronary disease or 
ischemia.  His echocardiogram was consistent with left 
ventricular hypertrophy.  It was noted that there was no 
evidence of reversible ischemia on a persantine thallium 
test.  The diagnosis was a history of rheumatic heart 
disease, status post aortic valve replacement with a porcine 
valve.  The veteran had a normal persantine thallium test in 
May 1998 but his echocardiograms had revealed a normal left 
ventricle function.  It was noted he left ventricular 
hypertrophy.  It was noted that his symptoms were out of 
proportion with his physical findings and objective data.  It 
was noted that his EKG revealed a normal sinus rhythm with 
1st degree AV block, and a left bundle branch block which was 
abnormal but no significant changes had occurred since March 
1999.

A March 1999 VA examination noted that the veteran did have 
aortic valve replacement in 1994 for treatment of rheumatic 
heart disease.  The veteran's postoperative course was 
uncomplicated.  The veteran reported doing poorly after 
porcine valve replacement.  He said he had been having 
chronic headaches with chronic dizziness. 

A December 1999 VA cardiology clinic report shows that the 
veteran had intermittent chest pain both at rest and 
exertion.  Following an examination, it was determined that 
the veteran's exercise tolerance did not suggest that his 
problem was of a cardiac origin.  

An October 2000 VA compensation examination report shows that 
the veteran said he had chronic chest pain and shortness of 
breath following his aortic valve replacement.  However, 
based on extensive workups in the past, it was determined 
that the veteran had not been found to have a specific reason 
for his chronic angina and shortness of breath.  It was 
opined that his degree of shortness of breath was out of 
proportion to the physical and objective findings.  The 
veteran said he had shortness of breath upon just walking two 
blocks, and had angina three to four times a week and was 
unable to do his work as a result.  Furthermore, the veteran 
said he was chronically fatigued and was only working one day 
a week, as a cashier.  It was noted that a recent persantine 
thallium test revealed no areas of reversibility.  He had 
coronary angiography in 1997 which had not revealed any 
evidence of reversibility or coronary artery disease.  In 
addition , a recent echocardiogram revealed the left 
ventricle had concentric hypertrophy, and a dilated aortic 
root.  The function of the aortic valve appeared abnormal.  
However, the degree of the veteran's dyspnea was not 
explained by the echocardiogram.  The veteran had multiple 
echocardiograms in the past which have further revealed only 
concentric hypertrophy and there was no evidence of severe LV 
dysfunction to account for the veteran's symptoms.  On 
examination, his heart was of regular rate and rhythm with S1 
and S2.  He had no gallops or murmurs and the point of 
maximal impulse was not displaced.  The diagnosis was 
rheumatic heart disease, and status post aortic valve 
replacement.  The veteran was not noted to have any 
significant coronary artery disease to account for hid 
chronic chest pain.  The veteran was to be scheduled for a 
stress test and based on echocardiography and multiple other 
tests he should be  capable of 9 to 10 minutes of exercise.  
The veteran's chest pain and degree of dyspnea was clearly 
out of proportion to the objective findings and multiple 
tests have been done.  The veteran EKG showed sinus 
bradycardia with first degree AV block and left bundle branch 
blocks (abnormal EKG), TETT showed no evidence of reversible 
defect or prior myocardial infarction.  The ejection fraction 
was 68 percent. 

A November 2000 VA compensation examination report shows that 
the veteran's resting heart rate and blood pressure were 63 
and 129/78, respectively.  With adenosine administration, his 
heart rate increased to 85 and his blood pressure increased 
to 138/80 during the first minute of the test.  There were no 
significant EKG changes during the test.  The stress and rest 
images demonstrated no evidence of fixed or reversible 
defects, and there was no evidence of abnormal wall motion.  
Ejection fraction was estimated at 68 percent.  The 
impressions were:  no evidence of reversible defect, no 
evidence of prior myocardial infarction, and an estimated 
ejection fraction of 68 percent with no abnormal wall motion.  

A November 2000 Adenosine myocardial perfusion scan revealed 
no evidence of reversible defect; and no evidence of 
myocardial infarction; an ejection fraction was estimated at 
68 percent with no abnormal wall motion.

A January 2002 VA examination report shows that the veteran's 
adenosine stress test revealed no angina and a 68 percent 
ejection fraction.  It was noted that the stress test was 
performed instead of the METS treadmill test as the veteran 
did not voluntarily exercise much.  It was estimated that his 
METS were 7.  Based on ejection fraction and a history of 
activity capability, it was pointed out that he was markedly 
unacclimated to exercise.  It was pointed out that he had 
shortness of breath for known physiological reasons, and was 
5'3" and 222 pounds.  Based on ejection fraction and a 
history of activity capability, it was pointed out that he 
was markedly unacclimated to exercise.  Finally, it was noted 
that there was symptom magnification and dependency factors 
that applied. 



II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the July 1993 and 
February 1996 rating decisions and of the reasons and bases 
for the denial of his claims.  The Board concludes that the 
discussions in the rating decision, statement of the case 
(issued in April 1994 and April 1998), and a supplemental 
statement of the case (issued in December 1994, April 1995, 
February 1996, April 1997, November 1997, March 1998, June 
1998, December 1999, and March 2002) informed the veteran of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  All 
outstanding medical records (from VA and other sources) have 
been obtained.  The veteran has been afforded numerous VA 
examinations to ascertain the severity of his current heart 
disability.  38 C.F.R. § 3.326.  In sum, VA has done 
everything reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claims.  

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award a 
higher rating for status post aortic valve replacement or 
award TDIU.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how his claims 
were still deficient.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Restoration of Rating Criteria

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any 
evaluation reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any evaluation-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) also establish that there must be 
improvement before an evaluation is reduced.  The Court has 
restored evaluations when VA has failed to consider whether 
there is improvement.

VA regulations also provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the 
regulations provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e),(h).

Rating Criteria

On and before January 12, 1998, the Schedule for Rating 
Disabilities directed that a 30 percent evaluation for heart 
valve replacement under Diagnostic Code 7016 was rated as 
rheumatic heart disease under Diagnostic Code 7000.  38 
C.F.R. § 4.104, Diagnostic Code 7016 (1997).  A 30 percent 
evaluation for inactive rheumatic heart disease is warranted 
for diastolic murmur with characteristic EKG manifestations 
or a definitely enlarged heart.  A 60 percent evaluation for 
inactive rheumatic heart disease is warranted when the heart 
is definitely enlarged; severe dyspnea on exertion, elevation 
of systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
with more than light manual labor precluded.  A 100 percent 
evaluation is warranted for definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion, rales, pretibial pitting at end of day or other 
definite signs of beginning congestive failure with more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).

Effective January 12, 1998, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities was amended 
with regard to rating disabilities of the cardiovascular 
system.  38 C.F.R. § 4.104.  Under the new diagnostic 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7016 and 
7000, a veteran's disability will be measured and rated in 
relation to METs.  A MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, as it is in this situation, and a laboratory 
determination of METs by exercise testing cannot be 
accomplished for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Specifically, under the new criteria, a condition involving 
heart valve replacement will be assigned a 100 percent rating 
for an indefinite period following the date of hospital 
admission for a valve replacement.  Thereafter, a 100 percent 
evaluation is warranted for heart valve replacement with 
chronic congestive heart failure, or; workload of 3 METS or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
warranted for heart valve replacement with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent evaluation is 
warranted for heart valve replacement with workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 10 percent evaluation is 
warranted for heart valve replacement with workload of 
greater than 7 METS but not greater than 10 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or; 
continuous medication is required.  38 C.F.R. § 4.104, Code 
7016.

Restoration of a 60 percent rating 

In the instant case, by a July 1993 RO decision, the 
veteran's rating for a heart disability was reduced from 60 
to 30 percent as of October 1, 1993.  (It is noted that the 
veteran was afforded due process.  38 C.F.R. § 3.105.)  By a 
November 1994 RO decision, the veteran's 60 percent rating 
was restored effective January 11, 1990; thereafter, a 100 
percent rating was established as of October 2, 1993; and a 
30 percent rating was reimplemented as of April 1, 1995.  To 
the extent that the veteran sought the benefit of restoration 
of a 60 percent rating for his heart disability, as of 
October 1, 1993, but prior to April 1, 1995, that request has 
been granted; and the issue is no longer in appellate status.  
The veteran, however, continues to appeal for restoration of 
a 60 percent rating as of April 1, 1995, and the following 
discussion will address that matter.

In sum, the decision to grant and continue a 60 percent 
evaluation was based on evidence showing poor exercise 
intolerance, increased heart size, stenosis, and atrial 
insufficiency.  In February 1994, the veteran underwent 
aortic valve replacement.  Immediately, it was established 
that he progressed well and that he should avoid strenuous 
activity for only 8 weeks.  In August 1994, a VA examiner 
established that the veteran had improved exercise tolerance 
and a normal echocardiogram.  The examiner also noted that 
the veteran's apparent cardiac complaints were not understood 
in light of his normal testing.  It is abundantly clear that 
the veteran improved after his heart surgery.  

Although the Board must justify improvement as of the date 
selected by the RO.  The Board must still consider all the 
evidence of record.  As stated above, the decision of the RO 
to reduce (the veteran's rating to 30 percent as of April 1, 
1995) was supported by the veteran's post-operative course.  
The subsequent records support the initial decision to reduce 
the veteran's rating and support the decision that an 
evaluation in excess of 30 percent is not warranted.  

Higher Rating as of April 1, 1995

The Board again notes that the evidence established 
improvement at the time of the decision to reduce the 
veteran's evaluation.  However, in view of the fact that the 
issue of entitlement to a TDIU is also before the Board, the 
Board must address the evaluation assigned for the service-
connected disability, not just whether reduction was 
justified at the time it was accomplished.  Now, the question 
before the Board, as stated above, is whether the veteran is 
entitled to a higher rating as of April 1, 1995.  

As previously noted, the regulations pertaining to heart 
disabilities were revised in January 1998.  Because the 
veteran's claim for a higher rating was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him, subject to the effective 
date of the new regulation.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  

A review of the evidence in this case shows that the veteran 
underwent a treadmill test at a VA facility in January 1997, 
and the results were 5 total METS.  In February 1997, the 
veteran underwent cardiac catheterization and normal coronary 
arteries were revealed.  

In December 1997, the veteran underwent a VA compensation 
examination, during which he complained of chest pain, 
dyspnea on exertion, and shortness of breath.  Notably, the 
examiner indicated that his reported symptomatology was out 
of proportion to the objective data.  It was specifically 
pointed out that the veteran had a negative angiography and a 
normally functioning valve.  An echocardiogram was consistent 
with normal left ventricular size and function.  

At an April 1998 VA general medical examination, it was noted 
that the veteran had normal functioning following his aortic 
valve replacement.  It was noted that any chest pain the 
veteran had could be attributed in part to his septal 
hypertrophy which was atypical.  Additionally, the positive 
results of the veteran's January 1997 treadmill test were 
discussed.  It was opined that it was a possibility that the 
January 1997 results were "false positive" or were isolated 
findings.  It was generally noted that the veteran's other 
studies, including his angiography and cardiac 
catheterization were normal.  Further, it was pointed out 
that the definitive way to determine the presence of coronary 
artery disease was coronary angiography, which, in the 
veteran's case was normal.  Finally, his EKG was noted as 
revealing a normal sinus rhythm with a 1st degree 
auriculoventricular block.   

At a March 1999 VA examination, it was again noted that the 
veteran's subjective complaints were out of proportion with 
physical findings and objective data.  It was noted that 
extensive workups had essentially indicated no evidence of 
coronary disease or ischemia.  EKG studies were noted as 
revealing a normal sinus rhythm with 1st degree 
auriculoventricular block.  The diagnosis was a history of 
rheumatic heart disease, status post aortic valve replacement 
with a porcine valve. 

An October 2000 VA compensation examination report again 
showed that the veteran's complaints were not consistent with 
the physical findings.  It was noted that the veteran did not 
have any significant coronary artery disease to account for 
his chronic chest pain.  It was noted on objective 
examination, that his heart was of regular rate and rhythm, 
with no gallops or murmurs.  EKG studies were noted as 
showing sinus bradycardia with a first degree 
auriculoventricular block and left bundle branch blocks.  It 
was noted that his ejection fraction was 68 percent.  A 
November 2000 VA compensation examination report shows that 
the veteran's resting heart rate was 63 and his blood 
pressure was 129/78.  A treadmill test was conducted and such 
revealed no fixed or reversible defects or abnormal wall 
motion.  Ejection fraction was again estimated at 68 percent.  
The impressions were:  no evidence of reversible defect or 
evidence of a prior myocardial infarction. 

A January 2002 VA examination report shows that the veteran 
magnified his symptoms.  On objective studies, stress testing 
revealed no angina and 68 percent ejection fraction.  It was 
noted that a stress test was performed instead of a treadmill 
test as the veteran did not voluntarily exercise much.  
However, it was estimated that his METS were 7.

As previously noted, the Board finds that the weight of the 
medical evidence shows that the RO properly reduced the 
veteran's rating for a heart disability, to 30 percent, as of 
April 1, 1995, as his condition improved.  We also determine 
that an evaluation in excess of 30 percent is not warranted.  
Notably, a countless number of VA examiners have commented 
that the veteran's subjective complaints (e.g. severe 
dyspnea, chest pain etc.) were not supported by the objective 
findings.  Specifically, in February 1998, it was noted that 
he had normal coronary arteries on cardiac catheterization.  
In December 1998, it was noted that the veteran had a 
normally functioning valve, negative angiography, and an 
echocardiogram which was consistent with normal left 
ventricular size and function.  An April 1998 VA examination 
report reflects that the veteran had normal valve functioning 
following his aortic valve replacement.  A March 1999 VA 
examination noted that extensive workups had not revealed any 
evidence of coronary disease or ischemia.  An October 2000 VA 
examination reflected the opinion that the veteran did not 
have any significant coronary artery disease to account for 
his chronic chest pain.  Rather, his heart was of regular 
rate and rhythm and there were no gallops or murmurs.  His 
ejection fraction was 68 percent.  Finally, a January 2002 VA 
examination revealed an estimated 7 METS on treadmill testing 
and 68 percent ejection fraction.  All of the aforementioned 
symptoms comport with the assigned 30 percent rating.

There is simply no probative evidence on file that shows that 
as of April 1, 1995, the criteria for restoration of a 60 
percent rating were met or that an evaluation in excess of 30 
percent was warranted.  (The Board again notes that the 
restoration issue was addressed above.)  In this regard, the 
VA examinations from the mid 1990s to 2002 do not show a 
definitely enlarged heart; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation, flutter, or paroxysmal 
tachycardia with more than light manual precluded.  Further, 
there is no evidence showing more than one episode of acute 
congestive heart failure in the past year; workload greater 
than 3 METS but not greater than 5 METS which results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  It is acknowledged that a January 1997 treadmill 
test reflected that the veteran had 5 METS.  This finding, 
however, was later described by a VA examiner as a possible 
false positive.  Further, it was noted that even if correct 
(i.e. 5 METS) such represented an isolated finding amongst 
predominantly normal findings.  

While the veteran has argued, in various statements and at 
hearings, that his 60 percent rating for his heart disability 
should be restored, he is not competent to render such an 
opinion as he is a layman, possessing no medical expertise or 
training.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions). 

In sum, the Board finds that the RO properly reduced the 
veteran's rating to 30 percent as of April 1, 1995, for 
residuals of aortic valve replacement.  The current 30 
percent rating for the disability is proper, based on 
clinical evidence demonstrating an overall improvement in his 
condition.  The preponderance of the evidence is against 
restoration of a 60 percent rating or an evaluation in excess 
o 30 percent. .  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability or one 40 
percent disability in combination, the following, in 
pertinent part, will be considered as one disability: 
disabilities of one or both lower extremities, including the 
bilateral factor, if applicable; and disabilities resulting 
from common etiology or a single accident.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

It is noted the veteran has one service-connected disability 
-- a heart disability.  From a historical perspective, it is 
noted that the veteran's heart disability was rated 60 
percent disabling from January 11, 1990, to October 1, 1993; 
thereafter, he was assigned a 100 percent rating until March 
31, 1995; he was assigned a 30 percent rating as of April 1, 
1995.  It is noted that the veteran filed an application for 
TDIU benefits in November 1993; this claim was first 
adjudicated by the RO in February 1996.

The record shows that the veteran was employed, on a full-
time basis, as a manual laborer (handyman and painter) in 
1992.  In early 1993, he reported he was cleaning houses on a 
part-time basis.  He apparently stopped working in October 
1993.  In his TDIU application, he related he had a high 
school education.  Over the years, the veteran received 
treatment for his service-connected heart condition, 
including surgery.  Specifically in 1994, the veteran 
underwent an aortic valve replacement.  Following, this 
surgery, the record shows that his condition improved.  
Notably, during an April 1998 VA examination, it was noted 
that there was no particular reason why the veteran should 
not be employed as he had normal left ventricular size and 
function. 

It is noted that during the period that the veteran's heart 
disability was rated 60 percent disabling (from January 1990 
to October 1, 1993) he did indeed meet the scheduler 
requirements for a TDIU rating.  There is no evidence, 
however, that he was unable to work solely due to his 
service-connected heart disability.  To the contrary, the 
evidence shows that he had jobs painting, performing handyman 
work, and cleaning houses.  As such, TDIU is not warranted 
for this time period.

During the period from October 2, 1993, to March 30, 1995, 
the veteran was awarded a schedular 100 percent rating for 
his heart disability; as such, he is not, by law, entitled to 
a TDIU rating simultaneously.  As such, TDIU is not warranted 
for this time period.

During the period from April 1, 1995, onward, the veteran's 
heart disability was rated 30 percent disabling; and thus, he 
does not meet the percentage requirements for consideration 
of a TDIU rating.  38 C.F.R. § 4.16(a).  It is noted, 
however, that consideration to TDIU benefits on an 
extraschedular basis may be given under 38 C.F.R. § 4.16(b).  
In short, the Board notes that the veteran has a high school 
education and no special training.  It appears that the 
wealth of his job experience is in the area of manual labor.  
He has indicated that he had to stop doing physical labor due 
to his heart problems.  The medical evidence does not, 
however, support this contention.  Rather, it appears that 
his condition markedly improved following his 1994 aortic 
valve replacement, and it was specifically noted during a 
1998 VA examination that his heart problems were not 
preventing his employment.

Excluding the adverse effects of any non-service-connected 
conditions, the Board notes that there is no persuasive 
evidence on file which shows that the veteran's service-
connected heart disability, alone, prevents him from 
performing the physical and mental acts required for gainful 
employment.  There is no evidence showing that he is 
incapable of performing any number of sedentary and light 
manual labor jobs.

As such, the Board must conclude that the preponderance of 
the evidence is against the claim; thus, the benefit of the 
doubt doctrine is not applicable, and the claim for TDIU must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Restoration of a 60 percent rating for status-post aortic 
valve replacement is denied; and the claim for a higher 
rating as of April 1, 1995, is denied.

A total rating based on individual unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

